Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s argument that the grill of Kuenzinger is fixed and unchangeable, the examiner disagrees. The grill of Kuenzinger is not formed integrally with the annular portion. The applicant also points out that Kuenzinger states that the spark arrestor is designed to cover the edge of the grill. The examiner points out that the edge of the grill is sized to fit into the annular portion and that the spark arrestor will therefore be similarly sized. The applicant further argues that the gaps identified below in Kuenzinger are not gaps that provide a grasping surface. The examiner disagrees. The gaps are provided to permit a support structure to pass therethrough, but the limitation is a recitation of intended use. One could use theses gaps as a grasping surface at least after the support structure has been removed.

Claim Objections
Claims 4-10 recite the limitation "The modular ring of claim…"  Claims 4-10 have been amended to depend from claim 12 which is “A fire pit system.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzinger (US 20150075514 A1), hereinafter Kuenzinger, in view of Walker (US 4867130 A), hereinafter Walker, in view of Daniels (US 20140311356 A1), hereinafter Daniels.

Regarding claim 12, Kuenzinger discloses a fire pit system, comprising: 
a combustion bowl for retaining a combustible material, and comprising a rim for defining a perimeter of the combustion bowl (“a solid round base 11, a round side wall 12 projecting perpendicularly and upwards from the base along the circumferential edge of the base” paragraph [0039]); 
a base for supporting the combustion bowl (“legs 20 are provided to support the fire pit 10” paragraph [0040]); 
a plurality of removable fire pit accessories including, a grilling surface and a spark arrestor wherein each of the removable fire pit accessories includes a peripheral portion in the form of a rim that provides structural support to the fire pit accessories (“FIG. 17 shows an illustration of the removable grill 30” paragraph [0041] and “Referring to FIG. 18 there is disclosed a spark arrester cover 60 in a dome shape” paragraph [0048]); and 
a modular ring comprising: 
an annular portion for engaging the rim of the combustion bowl, the annular portion includes a central aperture, interior to a perimeter of the annular portion, for defining an opening to the combustion bowl into which the removable fire pit accessories are selectively received, wherein the peripheral portion 
a lip portion protruding into the central aperture and defining a surface for interchangeably supporting one of the plurality of removable fire pit accessories, wherein the peripheral portion rests atop the lip portion which further comprises an engagement surface for engaging and supporting the peripheral portion of each of the plurality of removable fire pit accessories (See annotated figure below), and wherein the peripheral portion of at least one of the fire pit accessories is formed with gaps that provide a grasping surface used to pry or grasp the respective fire pit accessory for removal (The grill seen in figure 17 shows two gaps that could be used to assist in the removal of the accessory).

    PNG
    media_image1.png
    649
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    616
    791
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    523
    398
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    524
    463
    media_image5.png
    Greyscale


wherein the plurality of removable fire pit accessories including a snuffer lid and a wok; or
wherein the annular portion removably engages the rim of the combustion bowl.

However, Walker teaches: 
wherein the plurality of removable fire pit accessories including a snuffer lid (“A snuffer lid 128 is also optionally provided to cover the pan 122 in order to snuff or extinguish the charcoal or wood heat source within the pan 122 when cooking has been completed” column 5, line 63); and 
wherein the annular portion removably engages the rim of the combustion bowl (“in this embodiment, the ends 92, 94 of the cable 86 are attached to the cable connectors 118, 120 so as to raise and lower the bracket 106 and the grate 50 relative to the housing 12” column 5, line 49).

    PNG
    media_image6.png
    446
    492
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    324
    354
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    154
    262
    media_image8.png
    Greyscale

In view of Walker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the plurality of removable fire pit accessories including a snuffer lid; and 
wherein the annular portion removably engages the rim of the combustion bowl as is taught in Walker, in the fire pit system disclosed by Kuenzinger.
One would have been motivated to include wherein the plurality of removable fire pit accessories including a snuffer lid because Walker states that the snuffer lid is included “to snuff or extinguish the charcoal or wood heat source within the pan 122 when cooking has been completed.” Therefore, including the snuffer lid will simplify extinguishing the fuel when it is desirable to do so.
One would have been motivated to include wherein the annular portion removably engages the rim of the combustion bowl because the court has held that removability is an indicia of obviousness In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder 

Kuenzinger, as modified by Walker, does not disclose wherein the plurality of removable fire pit accessories including a wok.

However, Daniels teaches wherein the plurality of removable fire pit accessories including a wok (“FIG. 2 is a perspective view of the embodiment of the inventive outdoor cooking grill configured with a wok ring accessory holding a wok stand with a wok” paragraph [0020]).

    PNG
    media_image9.png
    736
    497
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    818
    396
    media_image10.png
    Greyscale

In view of Daniels’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plurality of removable fire pit accessories including a wok as is taught in Daniels, in the fire pit system disclosed by Kuenzinger.
One would have been motivated to include wherein the plurality of removable fire pit accessories including a wok because Daniels states the system may “change the cooking functionality of the interchangeable cooking surface” (abstract). Therefore, including the wok accessory will increase the functionality of the system of Kuenzinger.

Regarding claim 4, Kuenzinger, as modified by Walker and Daniels, discloses the modular ring of claim 12, wherein the annular portion includes an annular portion top surface and wherein the 

Regarding claim 5, Kuenzinger, as modified by Walker and Daniels, discloses the modular ring of claim 4, wherein the annular portion further comprises a ledge surface, generally perpendicular to the annular portion top surface and the engagement surface (The surface extending between the lip surface and the annular portion top surface best seen in figure 6), for abutting a mating surface of the peripheral portion of each of the plurality of removable fire pit accessories (The edge of the accessories such as seen in figure 17).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuenzinger, in view of Walker, in view of Daniels, and further in view of Schuitemaker (US 20170332840 A1), hereinafter Schuitemaker.

Regarding claim 6, Kuenzinger, as modified by Walker and Daniels, discloses the modular ring of claim 1. 

Kuenzinger, as modified by Walker and Daniels, does not explicitly disclose wherein the annular portion is received within an interior portion of the rim of the combustion bowl.

However, Schuitemaker teaches wherein the annular portion is received within an interior portion of the rim of the combustion bowl (“The apparatus 10 is configured to fit within the rim 34 of the kettle 32. Although not shown, the cooktop apparatus may alternatively be placed to sit on top of the rim 34” paragraph [0026]).

    PNG
    media_image11.png
    670
    516
    media_image11.png
    Greyscale

Harrison does not disclose how the annular member is supported adjacent the combustion bowl. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for simply supporting the modular ring of Harrison adjacent the combustion bowl. In this regard, it is noted that Schuitemaker teaches that an annular cooking member within or on top of the rim 34. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to support the annular portion of Harrison within an interior of the combustion bowl since it is known to do so KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzinger, in view of Walker, in view of Daniels, and further in view of Tomita (US 3915144 A), hereinafter Tomita.

Regarding claims 7 and 9, Kuenzinger, as modified by Walker and Daniels, discloses the modular ring of claim 12.

Kuenzinger, as modified by Walker and Daniels, does not disclose: 
wherein the annular portion sits atop the rim of the combustion bowl and further comprising a collar portion for engaging at least a portion of the rim; or
wherein the collar portion includes a band that engages an exterior portion of the rim of the combustion bowl.

However, Tomita teaches: 
wherein the annular portion (122) removably engages the rim of the combustion bowl (132);
wherein the annular portion sits atop the rim of the combustion bowl and further comprising a collar portion for engaging at least a portion of the rim (Element 128); and
wherein the collar portion includes a band that engages an exterior portion of the rim of the combustion bowl (Figure 6).

    PNG
    media_image12.png
    607
    645
    media_image12.png
    Greyscale

In view of Tomita’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
wherein the annular portion removably engages the rim of the combustion bowl;
wherein the annular portion sits atop the rim of the combustion bowl and further comprising a collar portion for engaging at least a portion of the rim; or
wherein the collar portion includes a band that engages an exterior portion of the rim of the combustion bowl as is taught in Tomita, in the apparatus disclosed by Kuenzinger.
One would have been motivated to include: 
wherein the annular portion removably engages the rim of the combustion bowl;

wherein the collar portion includes a band that engages an exterior portion of the rim of the combustion bowl because Tomita states “The stove of the present invention fits within a small package, no larger than or only slightly larger than packages associated with conventional briquet stoves without ignition devices. Shipping, storage and freight problems are alleviated” (column 2, line 46). Therefore, including the removable engagement of Tomita will simplify shipping and storage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuenzinger, in view of Walker, in view of Daniels, in view of Tomita, and further in view of Swearingen (US 2142461 A), hereinafter Swearingen.

Regarding claim 8, Kuenzinger, as modified by Walker, Daniels, and Tomita, discloses the modular ring of claim 7, 

Kuenzinger, as modified by Walker, Daniels, and Tomita, does not disclose wherein the collar portion includes a notch that engages an interior portion of the rim of the combustion bowl.

However, Swearingen teaches wherein the collar portion includes a notch that engages an interior portion of the rim of the combustion bowl (“a groove receiving the upper edge of the vertical body wall 4 of the stove” column 2, line 35).

    PNG
    media_image13.png
    459
    568
    media_image13.png
    Greyscale

In view of Swearingen’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the collar portion includes a notch that engages an interior portion of the rim of the combustion bowl as is taught in Swearingen, in the apparatus as presently modified.
One would have been motivated to include wherein the collar portion includes a notch that engages an interior portion of the rim of the combustion bowl because the notch causes the collar to extend on both sides of the rim of the combustion bowl creating a more secure arrangement.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuenzinger, in view of Walker, in view of Daniels, in view of Tomita, and further in view of Mosher (US 20060236996 A1), hereinafter Mosher.

Regarding claim 10, Kuenzinger, as modified by Walker, Daniels, and Tomita, discloses the modular ring of claim 1, wherein the annular portion further comprises a circumferential extension (Element 13 extends outwards). 



However, Mosher teaches the extension defines a work surface for the fire pit (“decorative outer plates 52 that extend radially outward from the bowl 22 of the fire pit 20” paragraph [0048] and “cover piece 162 may be moved to the top of the bowl 22 to cover the bowl (FIG. 7), creating with the decorative outer plates 52 a large, flat surface that may be used as a table” paragraph [0049]).

    PNG
    media_image14.png
    562
    512
    media_image14.png
    Greyscale


One would have been motivated to include wherein the extension defines a work surface for the fire pit because including a work surface will increase the utility of the annular member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Traeger (US 10222092 B1) 

    PNG
    media_image15.png
    827
    392
    media_image15.png
    Greyscale

Patterson (US 20190380534 A1) Portable Fire Pit Assembly

    PNG
    media_image16.png
    600
    849
    media_image16.png
    Greyscale

Bryce (US 20120266760 A1) “the panel may include some other type of secondary cooking surface, such as a wok, a stockpot, a waffle iron, a Panini iron, etc” paragraph [0040]

    PNG
    media_image17.png
    465
    478
    media_image17.png
    Greyscale

Ressler (US 2993600 A) 

    PNG
    media_image18.png
    589
    472
    media_image18.png
    Greyscale

Lee (US 4342259 A) 

    PNG
    media_image19.png
    593
    771
    media_image19.png
    Greyscale

Home (US 5638808 A) 

    PNG
    media_image20.png
    832
    561
    media_image20.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799